FULLAM, District Judge,
dissenting in part.
I agree entirely with the excellent majority opinion, except for its conclusion that there is adequate evidentiary support for imposing separate penalties for two separate violations. It is quite clear that appellant violated 50 C.F.R. 651.7(1), in that he did “refuse to permit an authorized officer to board a fishing vessel, or to enter areas of custody, subject to such person’s control, for purposes of conducting any search or inspection in connection with the enforcement of the Magnuson Act____” But there is no evidence to support the separate charge of violation of 50 C.F.R. 651.7(m). Under the undisputed facts, appellant simply did not “forcibly assault, resist, oppose, impede, intimidate, or interfere with any authorized officer in the conduct of any inspection or search____” [Emphasis supplied.]
Appellant was not liable to punishment for expressing negative views of the federal program and its officials. The words used, however colorful, cannot be regarded as amounting to assault or intimidation; there is simply no evidence that appellant “forcibly” did anything. He just made clear to the inspector that he would not permit the inspector on the dock. This was an obvious violation of 651.7(1), but it was — also obviously, I suggest, — not a violation of 651.7(m).
There was no use or actual threat of force. The officer’s perception that appellant was angry, and the concomitant (alleged) apprehension that, if the officer had insisted on proceeding with the search, force might have been used against him, simply do not suffice to establish a violation of 651.7(m). Moreover, the officer was not then “in the conduct of” a search or *868inspection — he had been denied permission to begin one. To the extent that the majority ■ sustains the separate penalty under 651.7(m), therefore, I respectfully dissent.